372 F.2d 93
Decevigne KILPATRICK, Appellant,v.UNITED STATES of America, Appellee.
No. 21141.
United States Court of Appeals Ninth Circuit.
Feb. 9, 1967.

Franklin P. Jones, Fresno, Cal., for appellant.
Manuel L. Real, U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief Crim.  Div., William J. Gargaro, Jr., Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and MUECKE, District Judge.
PER CURIAM:


1
On the record before us, we decline to change the rule of this circuit, and affirm the judgment of the lower court on the basis of Sauer v. United States, 241 F.2d 640 (9th Cir. 1957), and Smith v. United States, 342 F.2d 725 (9th Cir. 1965).


2
We thank appointed counsel for the indigent defendant on an outstanding presentation of a difficult subject.